                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ERIC MOORE,                                     :
                         Plaintiff              :               CIVIL ACTION
                                                :
                  v.                            :
                                                :
CITY OF PHILADELPHIA, et al.,                   :               No. 19-4400
               Defendants                       :

                                       MEMORANDUM

    PRATTER, J.                                                                        APRIL 7, 2020

        Eric Moore alleges that two Philadelphia police officers violated his constitutional rights

when they stopped his vehicle, grabbed and threw him to the ground, arrested him, and searched

his belongings. In addition to bringing this suit against the officers, Mr. Moore also attempts to

assert municipal liability under 42 U.S.C. § 1983 against the City of Philadelphia. However, Mr.

Moore’s municipal liability theory rests solely on his conclusory allegations that fail to sufficiently

plead that the City knowingly acquiesced to the allegedly unlawful conduct at issue. As set forth

in this Memorandum, Mr. Moore must allege more to adequately plead the City’s municipal

liability. The Court permits Mr. Moore another opportunity to amend his allegations.

                                            BACKGROUND

        Mr. Moore alleges that he was lawfully operating his motor vehicle when Officers

Monaghan and Hall1 stopped his vehicle without cause or justification. Mr. Moore communicated

to the officers that he had not committed any traffic infractions or otherwise violated the law.

According to Mr. Moore, he and Officer Monaghan then engaged in a verbal argument.

Afterwards, Officer Monaghan allegedly “unexpectedly and wantonly struck and/or attempt[ed]

to strike [Mr. Moore and] grabbed and forcibly threw [Mr. Moore] to the ground[.]” Am. Compl.


1
        Mr. Moore does not plead the officers’ first names in his amended complaint.

                                                    1
at ¶ 18 (Doc. No. 5). Mr. Moore alleges that the officers then detained, arrested, verbally abused,

threatened, falsely imprisoned, and unlawfully searched and seized him and/or his belongings. 2

Afterwards, he was charged with the knowing or intentional possession of a controlled substance

under 35 Pa. Stat. § 780-113(a)(16); the manufacture, delivery, or possession of a controlled

substance with intent to manufacture or deliver under Pa. Stat. § 780-113(a)(30); and the delivery

of, possession with intent to deliver, or manufacture of drug paraphernalia under 35 Pa. Stat.

§ 780-113(a)(33). The Commonwealth later dismissed the charges brought against Mr. Moore.

        Mr. Moore alleges that he sustained various physical injuries as a result of this altercation,

including radiculopathy affecting his upper extremities; acute pain on his right shoulder; pain in

his right knee, ankle, and ribs; neck pain; and radicular pain in his left arm. He also pleads that as

a result of this incident, he now suffers from loss of enjoyment of life, emotional distress, post-

traumatic stress, depression, mental anguish, embarrassment, and pain and suffering.

        Mr. Moore asserts 6 counts against all three Defendants. In his first count, Mr. Moore

invokes § 1983 to allege that Defendants’ conduct violated his constitutional rights under the First,

Fourth, and Fourteenth amendments to be secure in his person and property; due process; equal

protection of the law; and to be free from unreasonable and excessive force, unlawful searches and




2
         It is unclear from the amended complaint whether (1) Mr. Moore’s person or vehicle was searched
and (2) if any items were seized.

                                                   2
seizures, unlawful detention, unlawful imprisonment, verbal abuse, 3 and malicious prosecution.4

The remaining 5 counts assert: (1) assault and battery claims; (2) false arrest, false imprisonment,

and abuse of process claims; (3) intentional infliction of emotional distress claims; (4) negligent

infliction of emotional distress claims; and (5) civil conspiracy claims.

        Concerning the City, Mr. Moore asserts that it is responsible for the acts and omissions of

its officers under the doctrine of respondeat superior. Mr. Moore also alleges that the City

“encouraged, tolerated, ratified, and has been deliberately indifferent to the following patterns,

practices and customs and to the need of more or different training, supervision, investigation or

discipline in the areas of:

                 a. The use of unreasonable force, excessive force and unlawful
                    arrest by police officers;

                 b. The unlawful arrest, detention and malicious prosecution by
                    police officers;

                 c. The proper exercise of police powers, including but not limited
                    to the unreasonable use of force, the excessive use of force,
                    unlawful arrest, unlawful detention, malicious prosecutions and
                    violations of citizens’ free speech rights, particularly in
                    connection with perceived challenges to policy authority;




3
         Some courts have opined that “verbal abuse does not give rise to a constitutional violation under
42 U.S.C. § 1983.” Wyatt v. Fletcher, 718 F.3d 496, 504 (5th Cir. 2013); see also G.C. v. Sch. Bd. of
Seminole Cty., 639 F. Supp. 2d 1295, 1304 (M.D. Fla. 2009) (“[T]he use of foul or belittling language does
not amount to a violation of a plaintiff’s constitutional rights.”). Courts in this Circuit have assessed “[n]on-
physical types of harassment, including verbal abuse” under the “‘shocks the conscience’ analysis.’”
Bridges v. Scranton Sch. Dist., 66 F. Supp. 3d 570, 585 (M.D. Pa. 2014) (quoting S.M. v. Lakeland Sch.
Dist., 148 F. Supp. 2d 542, 547 (M.D. Pa. 2001). Although “courts that have considered instances of
psychological or verbal abuse by government actors have typically held that such conduct alone was not
severe enough to qualify as a constitutional tort actionable under § 1983[,]” Id. (citations omitted), the Court
refrains from determining at the motion to dismiss stage that verbal abuse is not a potential ground for an
alleged constitutional violation.
4
        None of the enumerated constitutional rights invoke the First Amendment. However, Mr. Moore’s
additional allegations reproduced below suggest that Mr. Moore is possibly alleging that Defendants also
violated his right to free speech. See Am. Compl. at ¶ 34(c) (Doc. No. 5).

                                                       3
               d. The monitoring of officers whom it knew or should have known
                  were suffering from emotional and/or psychological problems
                  that impaired their ability to function as officers;

               e. The failure to identify and take remedial or disciplinary action
                  against police officers who were the subject of prior civilian or
                  internal complaints of misconduct;

               f. The failure of police officers to prevent, deter, report or take
                  action against the unlawful conduct of other officers under such
                  circumstances as presented herein;

               g. Police officers’ use of their status as police officers to employ
                  the use of excessive force, unlawful detention and unlawful
                  arrest, or to achieve ends not reasonably related to their police
                  duties; and

               h. The failure of police officers to follow established policies,
                  procedures, directives and instructions regarding the use of force
                  and arrest powers under such circumstances as presented herein.

Am. Compl. at ¶ 34 (Doc. No. 5); see also Compl. at ¶ 31 (Doc. No. 1). Mr. Moore further asserts

that the City failed to properly sanction or discipline its officers who are aware of, conceal, and/or

aid and abet other police officers that allegedly violate citizens’ constitutional rights. Finally, Mr.

Moore contends that the City, “in accordance with its policies, customs, and procedures, acting in

concert with [Officers Hall and Monaghan], did knowingly, intelligently, negligently, maliciously

and/or recklessly falsely arrest, detain, seize and imprison [Mr. Moore] in the absence of probable

cause and/or other lawful basis.” Am. Compl. at ¶ 37 (Doc. No. 5).

       The City moved to dismiss the claims brought against it on the basis that Mr. Moore failed

to adequately plead § 1983 municipal liability as set forth in Monell v. N.Y. City Dep’t of Social

Servs., 436 U.S. 658 (1978). In response, Mr. Moore amended his pleadings by adding only a

handful of boilerplate allegations. The City then filed a motion to dismiss Mr. Moore’s amended




                                                  4
complaint for the same reasons set forth in its initial motion to dismiss. 5 Because Officers

Monaghan and Hall submitted answers in response to Mr. Moore’s amended complaint, Mr.

Moore’s claims against the officers are not at issue in this Memorandum.

                                          LEGAL STANDARD

        A Rule 12(b)(6) motion to dismiss tests the sufficiency of a complaint. Rule 8 of the

Federal Rules of Civil Procedure requires only “a short and plain statement of the claim showing

that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). However, “to ‘give the defendant

fair notice of what the . . . claim is and the grounds upon which it rests,’” the plaintiff must provide

“more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted) (alteration

in original).

        To survive a motion to dismiss, the plaintiff must plead “factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Specifically, “[f]actual allegations must be enough

to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. The question is

not whether the claimant “will ultimately prevail . . . but whether his complaint [is] sufficient to

cross the federal court’s threshold.” Skinner v. Switzer, 562 U.S. 521, 530 (2011) (citation and

quotations omitted).

        In evaluating the sufficiency of a complaint, the Court adheres to certain well-recognized

parameters. For one, the Court “must consider only those facts alleged in the complaint and accept



5
        Mr. Moore responded to the City’s second motion to dismiss by submitting a second amended
complaint. After Mr. Moore amended his complaint once as a matter of course, FED. R. CIV. P. 12(a)(1),
he could only properly amend his complaint with Defendants’ written consent or the Court’s leave. Because
Mr. Moore obtained neither before filing his second amended complaint, the Court struck the second
amended complaint and ordered Mr. Moore to respond to the City’s second motion to dismiss.

                                                   5
all of the allegations as true.” ALA, Inc. v. CCAIR, Inc., 29 F.3d 855, 859 (3d Cir. 1994); see also

Twombly, 550 U.S. at 555 (stating that courts must “assum[e] that all the allegations in the

complaint are true (even if doubtful in fact)”). Also, the Court must accept as true all reasonable

inferences emanating from the allegations and view those facts and inferences in the light most

favorable to the nonmoving party. See Rocks v. City of Phila., 868 F.2d 644, 645 (3d Cir. 1989);

see also Revell v. Port Auth. of N. Y. & N.J., 598 F.3d 128, 134 (3d Cir. 2010).

       That admonition does not demand that the Court ignore or discount reality. The Court

“need not accept as true unsupported conclusions and unwarranted inferences.” Doug Grant, Inc.

v. Greate Bay Casino Corp., 232 F.3d 173, 183-84 (3d Cir. 2000) (citations and internal quotation

marks omitted). “[T]he tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678; see also

Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997) (explaining that a court need

not accept a plaintiff’s “bald assertions” or “legal conclusions”) (citations omitted). If a claim “is

vulnerable to 12(b)(6) dismissal, a district court must permit a curative amendment, unless an

amendment would be inequitable or futile.” Phillips v. Cty. of Allegheny, 515 F.3d 224, 236 (3d

Cir. 2008).

                                            DISCUSSION

       A municipality may not be held liable under § 1983 for constitutional torts under a

vicarious liability theory based on respondeat superior. Mulholland v. Gov’t Cty. of Berks, Pa.,

706 F.3d 227, 237 (3d Cir. 2013) (citing Andrews v. City of Phila., 895 F.2d 1469, 1480 (3d Cir.

1990)). Instead, “[w]here a plaintiff claims that the municipality has not directly inflicted an

injury, but nonetheless has caused an employee to do so, rigorous standards of culpability and



                                                  6
causation must be applied to ensure that the municipality is not held liable solely for the actions of

its employee.” Bd. of Cty. Comm’rs v. Brown, 520 U.S. 397, 405 (1997). The Third Circuit Court

of Appeals’ “jurisprudence is clear that ‘[w]hen a suit against a municipality is based on § 1983,

the municipality can only be liable when the alleged constitutional transgression implements or

executes a policy, regulation, or decision officially adopted by the governing body or informally

adopted by custom.’” McTernan v. City of York, Pa., 564 F.3d 636, 657 (3d Cir. 2009) (quoting

Beck v. City of Pittsburgh, 89 F.3d 966, 971 (3d Cir. 1996)).

       Based on the Supreme Court’s reasoning in Monell, there exists a “two-path track” to

municipal liability, which depends on whether the § 1983 claim is based on a municipal policy or

custom. Id. (citing Beck, 89 F.3d at 971). A “policy is made when a decisionmaker possess[ing]

final authority to establish a municipal policy with respect to the action issues an official

proclamation, policy, or edict.” Id. at 658 (quoting Andrews, 895 F.2d at 1480) (quotation marks

omitted) (alteration in original). A plaintiff may establish a custom “by showing that a given

course of conduct, although not specifically endorsed or authorized by law, is so well-settled and

permanent as virtually to constitute law.” Bielevicz v. Dubinon, 915 F.2d 845, 850 (3d Cir. 1990)

(citing Andrews, 895 F.2d at 1480). “Custom requires proof of knowledge and acquiescence by

the decisionmaker.” McTernan, 564 F.3d at 658 (citing Watson v. Abington Twp., 478 F.3d 144,

154 (3d Cir. 2007); Beck, 89 F.3d at 971).

       An official qualifies as a decisionmaker if he or she “has final, unreviewable discretion to

make a decision or take an action.” Andrews, 895 F.2d at 1481. Whether a specific individual is

considered a final decisionmaker is a question of state law rather than a question of fact. City of

St. Louis v. Praprotnik, 485 U.S. 112, 124 (1988).




                                                  7
        Where the policy or custom “‘concerns a failure to train or supervise municipal employees,

liability under section 1983 requires a showing that the failure amounts to deliberate indifference

to the rights of persons with whom those employees will come into contact.’” Thomas v.

Cumberland Cty., 749 F.3d 217, 222 (3d Cir. 2014) (quoting Carter v. City of Phila., 181 F.3d

339, 357 (3d Cir. 1999)). Moreover, “‘the identified deficiency in a city’s training program must

be closely related to the ultimate injury;’” or put simply, “’the deficiency in training [must have]

actually caused” the alleged constitutional violation.’” Id. (quoting City of Canton v. Harris, 489

U.S. 378, 391 (1989)).

        Here, the City argues that Mr. Moore failed to plead an underlying constitutional violation,

exclusively relied on only conclusory allegations, and did not identify a specific municipal

decisionmaker. As a preliminary matter, the Court rejects Mr. Moore’s attempt to allege the City’s

vicarious liability based on the doctrine of respondeat superior. Andrews, 895 F.2d at 1480

(“A government entity may not be held liable under section 1983 under the respondeat superior

doctrine.”). Moreover, the Court rejects the City’s argument that Mr. Moore did not plead any

underlying constitutional violations.      Instead, the Court focuses on whether Mr. Moore’s

conclusory allegations fail to adequately plead municipal liability.

        Here, the amended complaint does not allege that the City issued an official proclamation,

policy, or edict.6   Therefore, to plead an actionable custom, the amended complaint must

adequately plead that the conduct at issue, although not explicitly authorized by law, “is so well-

settled and permanent as virtually to constitute law.” Bielevicz, 915 F.2d at 850 (citing Andrews,

895 F.2d at 1480). The amended complaint fails to do so here.



6
       Mr. Moore pleads that the City “ratified” the various “areas” of conduct at issue. Am. Compl. at
¶ 34 (Doc. No. 5). However, he does not plead any facts supporting an inference that the City officially
adopted any formal policy which permitted the officers’ alleged unlawful conduct.

                                                   8
       “[S]imply paraphras[ing] § 1983’ does not meet Rule 8’s pleading requirements.’” Wood

v. Williams, 568 F. App’x 100, 104 (3d Cir. 2014) (citations omitted); see also Butler v. City of

Phila., No. 11-7891, 2013 WL 5842709, at *2 (E.D. Pa. Oct. 31, 2013) (finding that claims

“amount[ing] to a mere recitation of the required elements required to bring forth a Monell claim

[were] insufficient to survive a motion to dismiss”). In his amended complaint, Mr. Moore

generally alleges that the City “knowingly, intelligently, negligently, maliciously and/or

recklessly” violated Mr. Moore’s constitutional rights by “encourag[ing], tolerat[ing], ratif[ying]

and [being] deliberately indifferent to” the conduct at issue. Am. Compl. at ¶¶ 34, 37 (Doc. No.

5). As noted, to adequately plead municipal liability under Monell, a plaintiff must “‘plead

knowledge [of the alleged violations] by a municipal decisionmaker.’” McTernan, 564 F.3d at

658. However, Mr. Moore fails to set forth any particularized facts plausibly setting forth how the

officers’ conduct resulted from the City’s knowing acquiescence of an allegedly unlawful custom.

Such conclusory allegations, on their own, fail to adequately plead “a link between the challenged

[conduct] and a municipal decisionmaker[.]” McTernan, 564 F.3d at 659. Merely alleging that

the City knew or should have known about the alleged unlawful conduct at issue is insufficient to

meet the “rigorous standards of culpability and causation” necessary to allege municipal liability.

Id. at 658 (citation omitted); see e.g., Thomas v. City of Phila., 779 F. App’x 99, 102 (3d Cir. 2019)

(holding that allegations that the “City of Philadelphia knows or should know of the constitutional

violations” failed to adequately plead a municipal decisionmaker’s knowledge).

       In response to the City’s argument that the amended complaint fails to identify a specific

decisionmaker, Mr. Moore cites Johnson v. City of Shelby, 574 U.S. 10 (2014) and Groden v. City

of Dallas, 826 F.3d 280 (5th Cir. 2016). In Johnson, the Supreme Court reversed the Fifth Circuit

Court of Appeals’ holding that a § 1983 claim should be dismissed because that plaintiff’s



                                                  9
complaint failed to actually mention § 1983. 574 U.S. at 12. The Supreme Court held that a court

should not grant a motion to dismiss “for [an] imperfect statement of the legal theory supporting

the claim asserted” when the complaint contains sufficient “factual allegations[.]” Id. at 11.

In Groden, the Fifth Circuit Court of Appeals held that, under Johnson, it is unnecessary for a

complaint alleging municipal liability “to supply an answer to the legal question of the specific

identity of the city’s policymaker under the relevant statutory scheme” as long as the plaintiff

pleads facts that sufficiently connect the policymaker to the allegedly unconstitutional policy. 826

F.3d at 285 (emphasis in original).

        Unlike the Fifth Circuit Court of Appeals, the Third Circuit Court of Appeals has yet to

hold that Johnson renders allegations setting forth a decisionmaker’s identity unnecessary. Cf.

Wood, 568 F. App’x at 105 (affirming dismissal of complaint alleging municipal liability in part

for failing to identify the policymaker or decisionmaker). Regardless, this Circuit has long

acknowledged that although the identity of a decisionmaker is ultimately a legal question, “that

does not relieve [a plaintiff] of the obligation to plead in some fashion that [the alleged

decisionmaker] had final policy making authority, as that is a key element of a Monell claim.”

Santiago v. Warminster Twp., 629 F.3d 121, 135 n.11 (3d Cir. 2010).7 The Court is not convinced

that Mr. Moore has alleged any particularized facts allowing the Court to infer that the City held

final decision-making authority. Regardless, even if the Court were to assume that Mr. Moore

adequately alleged the City’s final policy-making authority, the dispositive point is that Mr. Moore

failed to plead sufficient, particularized facts showing any link between the alleged constitutional

violations and the City’s supposed acquiescence of the officers’ activities.




7
         Indeed, this Circuit’s precedent is entirely consistent with Johnson’s and Groden’s focus on the
sufficiency of a complaint’s factual allegations.

                                                   10
